Citation Nr: 0911465	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-38 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty military service from July 1943 
to August 1946 and from February 1947 to June 1965.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating determination by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  


FINDING OF FACT

The competent evidence fails to establish that the Veteran 
currently suffers from multiple sclerosis (MS).


CONCLUSION OF LAW

MS was not incurred in or aggravated by the Veteran's active 
duty service, and service connection may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 
C.F.R. §§  3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A March 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in March 2006 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the March 2006 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the March 2006 letter was sent to the 
Veteran prior to the April 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A December 2007 letter provided this notice to the 
Veteran.  Although the letter was sent after the most recent 
supplemental statement of the case sent in September 2007, 
the Board finds this error to be nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the Board has concluded that a 
preponderance of the evidence is against the Veteran's claim.  
Any questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of timely notice on these two elements 
of a service connection claim should not prevent a Board 
decision.  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records.  
Private treatment records from the Mayo Clinic are also of 
record.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  

A VA examination was not provided in conjunction with the 
Veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, suggesting that he 
currently suffers from MS.  In light of the absence of any 
competent evidence of a current disability, VA is not 
required to provide him with a VA examination in conjunction 
with his claim.

The Veteran's representative asserts that the Veteran's claim 
should be remanded to attempt to obtain additional service 
treatment records, namely the Veteran's 1965 retirement exam, 
which he believes are missing from the claims file.  However, 
the Board notes that records from a pre-retirement medical 
exam in 1965 are already of record.  Further, the Veteran 
stated in his May 2006 notice of disagreement that he was not 
diagnosed with MS during service.  Since the reason for the 
Board's denial is the lack of an MS diagnosis, remand to 
attempt to obtain possibly outstanding service treatment 
records is not warranted.

Further, the Veteran's representative contends that VA fails 
in its duty to assist the Veteran in obtaining treatment 
records from Coffee Medical Clinic.  Primarily, the 
representative states that VA did not request specific dates 
of treatment from the Veteran.  In response, the Board notes 
a May 2007 VA letter addressed to the Veteran requesting 
dates of treatment at Coffee Medical Center.  Further, the 
Board notes that the Veteran stated in a VA Form 21-4142 
received in May 2007 that he was not treated for his 
neurological conditions at Coffee Medical Center.  Therefore, 
VA finds that remand to request further information from the 
Veteran regarding these records would be duplicative and is 
not warranted. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008). 
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  To establish service connection in this manner, 
the evidence must show that the Veteran suffers from a 
current disability as a result of an in-service event(s).

In this case, there is no competent evidence that the Veteran 
currently suffers from MS.  The current evidence of record 
provides a number of clinically diagnosed conditions, 
including supranuclear palsy in April 1973 and July 1978, and 
olivopontocerebellar disease and multiple system atrophy in 
February 2007.  However, the medical evidence does not 
contain a past or current diagnosis of MS.  The Veteran 
himself contends that he currently suffers from MS.  However, 
as a layperson, he is not competent to draw such a 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (stating that laypersons are not competent to offer 
medical opinions).  

In sum, since the Veteran has not demonstrated that he 
currently suffers from MS, a preponderance of the evidence is 
against the Veteran's claim.  Therefore, the benefit of the 
doubt rule does not apply and the Veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to service connection for multiple sclerosis (MS) 
is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


